UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


   A.C., a minor, by his mother and next
   friend, DEBORAH CLARK, et al.

                             Plaintiffs,

                        v.                            Civil Action 06-00439 (HHK)

   DISTRICT OF COLUMBIA,

                             Defendant.


                                           MEMORANDUM

         This case involves forty aggregate claims by twenty-six plaintiffs for reimbursement of

their attorneys’ fees and costs under the Individuals with Disabilities Education Act (“IDEA”),

20 U.S.C. § 1415(i)(3)(B)(i). Plaintiffs assert that they are entitled to the attorneys’ fees and

costs they incurred as prevailing parties in numerous administrative proceedings against the

District of Columbia Public Schools before the Student Hearings Office.

         Before the Court is plaintiffs’ motion for summary judgment [#11] which was referred to

Magistrate Judge Alan Kay for his report and recommendation pursuant to LCvR 72.3. The

Magistrate Judge recommends an award of attorneys’ fees of $389,438.44 and $2,071.00 for

costs.

         Having considered the Magistrate Judge’s Report and Recommendation, the record of the

case, and the submissions of the parties, including the District of Columbia’s objections to the

Report and Recommendation, the Court largely adopts the Magistrate Judge’s Report and

Recommendation. Essentially for the reasons set forth in the District’s objections to the Report
and Recommendation, however, the Court concludes that plaintiffs are entitled to $331,542.19 in

attorneys’ fees plus costs in the amount of $2,071.00.

       An appropriate order accompanies this memorandum.


                                                          Henry H. Kennedy, Jr.
                                                          United States District Judge




                                                2